        Case 6:18-cv-01329-FJS-ATB Document 28 Filed 09/19/19 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                 :
TERI R. SMITH, on behalf of herself and the class :
members described herein,                                        :
                                                                 :   Case No. 6:18-cv-01329-FJS-ATB
                           Plaintiff,                            :
                                                                 :   NOTICE OF MOTION TO
         vs.                                                     :   SUPPLEMENT MOTION TO
                                                                 :   DISMISS
CONDUENT EDUCATION SERVICES, LLC,                                :
f/k/a ACS, ACCESS GROUP, INC., and ACCESS :
FUNDING 2015-1,                                                  :
                                                                 :
                           Defendant.
----------------------------------------------------------------

         PLEASE TAKE NOTICE that on October 25, 2019, at 10:00 a.m., or as soon thereafter as

counsel may be heard, the undersigned attorneys for defendant Conduent Education Services, LLC

(“CES”)1 shall move before the United States District Court for the Northern District of New York,

the Honorable Frederick J. Scullin, Jr., presiding, at the James T. Foley United States Courthouse,

445 Broadway, Albany, New York 12207, for an Order granting its motion to supplement the

pending motion to dismiss the complaint it filed on December 19, 2018. ECF No. 13.

         PLEASE TAKE FURTHER NOTICE that the undersigned shall rely upon the

accompanying affidavit of John C. Grugan and memorandum of law in support of this motion.

         PLEASE TAKE FURTHER NOTICE that pursuant to L.R. Civ. P. 7.1, Plaintiff’s

opposition papers shall be filed by October 8, 2019, and any reply papers shall be filed by October

14, 2019.




1
         The Complaint improperly names CES as Conduent Education Services, LLC, f/k/a ACS,
         f/k/a Access Funding 2015-1, and f/k/a Access Group, Inc.
    Case 6:18-cv-01329-FJS-ATB Document 28 Filed 09/19/19 Page 2 of 2



                                Respectfully submitted,

DATED: September 19, 2019       /s/ Michael R. McDonald
                                Michael R. McDonald
                                John C. Grugan
                                BALLARD SPAHR LLP
                                1735 Market Street, 51st Floor
                                Philadelphia, PA 19103
                                Telephone: 215.665.8500
                                Facsimile: 215.864.8999
                                mcdonaldm@ballardspahr.com
                                gruganj@ballardspahr.com

                                Attorneys for Defendant
                                Conduent Education Services, LLC




                                    2
